DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 28 June 2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.
Applicant has amended the claims.  To address these amendments additional art is used and the rejections are modified.  Please see the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 recites ‘wherein the OAM segment identifier includes a segment routing function value identifying to perform said OAM processing.’  This statement is grammatically incorrect and unclear.  That is, what does ‘a segment routing function value identifying to perform’ mean?  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edgeworth (“IP Routing on Cisco IOS, IOS XE, and IOS XR: How a Router Works” 2 Jan 2015; IDS), and further in view of Shabtay (7,197,008) and further in view of Previdi (2015/0256456).


receiving a particular segment routing packet by a particular router in a network; (See Edgeworth pg. 7; segmentation (e.g. segment routing); pg. 6 fig. 3-5; router in a network; pg. 15; incoming packet)
responsive to the particular router data plane ascertaining during fast path processing by a fast path processing unit based on an Operations, Administration, and Maintenance (OAM) segment identifier of the particular segment routing packet that the particular segment routing packet is to be OAM processed by a different processing unit in the particular router, communicating the particular segment routing packet to the different processing unit, with fast path processing being hardware-based packet processing by the fast path processing unit; and 
OAM processing of the particular segment routing packet by the different processing unit. (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. different processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting)
	Edgewood do not explicitly disclose wherein the OAM packet is identified by a destination address.  Howver, Shabtay does disclose wherein the OAM packet is identified by a destination address.  (See Shabtay col 12, lines 28-29)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgewood to include the teaching of wherein the OAM packet is identified by a destination address of Shabtay with the motivation being for security reasons (See Shabtay col. 12, lines 36-40) and further to allow for identification of certain packets for special processing. 
Edgeworth in view of Shabtay do not explicitly disclose wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address and wherein the destination address field includes a segment identifier.  However, Previdi does disclose wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address and wherein the destination address field includes a segment identifier.  (See Previdi fig. 2; IPv6 packet with IPv6 Header (202) and SR Trace Header (206) (e.g. segment routing header); para. 62, lines 10-12; IPv6 header has a Destination Address with a segment identifier) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgeworth in view of Shabtay to include the teaching of wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address and wherein the destination address field includes a segment identifier of Previdi with the motivation being using known methods (IPv6 with segment routing extension) which yields predictable results (compatibility with systems using IPv6 which saves time and money (as opposed to updating or replacing all devices on a network) and further to provide compatibility between manufacturers and further to allow for efficient routing across a network and further to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.

	Regarding claim 2, Edgeworth in view of Shabtay in view of Previdi discloses the method of claim 1, wherein the OAM segment identifier includes a segment routing function value identifying to perform said OAM processing. (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. different processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting (e.g. segment routing function value; that is the bits are a value of 0 or 1 and function in routing (punting) of packets))

	Regarding claim 3, Edgeworth in view of Shabtay in view of Previdi discloses the method of claim 1, wherein the OAM segment identifier includes an identification of a punt function. (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. different processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting)
wherein the OAM packet is identified by a destination address.  (See Shabtay col 12, lines 28-29)  The motivation being for security reasons (See Shabtay col. 12, lines 36-40) and further to allow for identification of certain packets for special processing. 
wherein the destination address field includes a segment identifier.   (See Previdi fig. 2;; para. 62, lines 10-12; IPv6 header has a Destination Address with a segment identifier) The motivation to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.


Regarding claim 11, Edgeworth in view of Shabtay in view of Previdi discloses the method of claim 3, wherein a segment list of a segment routing header of said received particular segment routing packet includes the OAM segment identifier.  (See Previdi fig. 3; para. 57; segment list; para. 62; segment identifier) The motivation being using known methods (IPv6 with segment routing extension) which yields predictable results (compatibility with systems using IPv6 which saves time and money (as opposed to updating or replacing all devices on a network) and further to provide compatibility between manufacturers and further to allow for efficient routing across a network and further to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.

Regarding claim 12, Edgeworth in view of Shabtay in view of Previdi discloses the method of claim 1, wherein a segment list of a segment routing header of said received particular segment routing packet includes the OAM segment identifier. (See Previdi fig. 3; para. 57; segment list; para. 62; segment identifier) The motivation being using known methods (IPv6 with segment routing extension) which yields predictable results (compatibility with systems using IPv6 which saves time and money (as opposed to updating or replacing all devices on a network) and further to provide compatibility between manufacturers and further to allow for efficient routing across a network and further to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edgeworth (“IP Routing on Cisco IOS, IOS XE, and IOS XR: How a Router Works” 2 Jan 2015; IDS) and further in view of Shabtay (7,197,008) and further in view of Previdi (2015/0256456) and further in view of Mera (2007/0280247).

	Regarding claim 14, Edgeworth in view of Shabtay in view of Previdi discloses the method of claim 1.  Edgeworth does not explicitly disclose wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response.  However, Mera does disclose wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response.  (See Mera para. 148)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgeworth in view of Shabtay in view of Previdi to include the teaching of wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response of Mera with the motivation being to conform to known standards (ICMP) which provides compatibility and further to allow for detection of errors on a network to allow solutions to be determined to ensure network up time and further to give feedback when problems arise in a network in order to solve network issues.

	Regarding claim 15, Edgeworth in view of Shabtay in view of Previdi in view of Mera discloses the method of claim 14, wherein the different processing unit is part of slow path packet processing responsive to programmed instructions, wherein slow path packet processing is packet processing based on programmed instructions; and  (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. slow path processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting; pg. 12 slow path)
Edgeworth does not explicitly disclose wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response.  However, Mera does disclose wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response.  (See Mera para. 148)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgeworth in view of Shabtay in view of Previdi to include the teaching of wherein the control packet is an ICMP echo request and an ICMP echo packet is sent in response of Mera with the motivation being to conform to known standards (ICMP) which provides compatibility and further to allow for detection of errors on a network to allow solutions to be determined to ensure network up time and further to give feedback when problems arise in a network in order to solve network issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edgeworth (“IP Routing on Cisco IOS, IOS XE, and IOS XR: How a Router Works” 2 Jan 2015; IDS), and further in view of Shabtay (7,197,008) and further in view of Previdi (2015/0256456).

	Regarding claim 18, Edgeworth discloses an apparatus, comprising:
one or more hardware interfaces sending and receiving packets with a network; and
a fast path packet processing unit performing hardware-based packet processing; and
a slow path packet processing unit performing processor-based packet processing based on programmed instructions;
wherein the apparatus performs packet processing operations including segment routing-capable (SR-capable) packet processing operations, with said packet processing operations including:
receiving a particular segment routing packet; (See Edgeworth pg. 7; segmentation (e.g. segment routing); pg. 6 fig. 3-5; router in a network; pg. 15; incoming packet; router has a hardware interface for sending and receiving packets; )
responsive to the particular router data plane ascertaining during fast path processing by the fast path processing unit based on an Operations, Administration, and Maintenance (OAM) segment identifier of the particular segment routing packet that the particular segment routing packet is to be OAM processed by the slow path processing unit in the particular router, communicating the particular segment routing packet to the slow path processing unit, with fast path processing being hardware-based packet processing by the fast path processing unit; and
OAM processing of the particular segment routing packet by the slow path processing unit. (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. slow processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting)
	Edgewood do not explicitly disclose wherein the OAM packet is identified by a destination address.  Howver, Shabtay does disclose wherein the OAM packet is identified by a destination address.  (See Shabtay col 12, lines 28-29)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgewood to include the teaching of wherein the OAM packet is identified by a destination address of Shabtay with the motivation being for security reasons (See Shabtay col. 12, lines 36-40) and further to allow for identification of certain packets for special processing. 
Edgeworth in view of Shabtay do not explicitly disclose wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address and wherein the destination address field includes a segment identifier.  However, Previdi does disclose wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address (See Previdi fig. 2; IPv6 packet with IPv6 Header (202) and SR Trace Header (206) (e.g. segment routing header); para. 62, lines 10-12; IPv6 header has a Destination Address with a segment identifier) and wherein the destination address field includes a segment identifier.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Edgeworth in view of Shabtay to include the teaching of wherein said received particular segment routing packet is an Internet Protocol version 6 (IPv6) packet including an IPv6 header and a segment routing header, with the IPv6 header including an IPv6 Destination Address and wherein the destination address field includes a segment identifier of Previdi with the motivation being using known methods (IPv6 with segment routing extension) which yields predictable results (compatibility with systems using IPv6 which saves time and money (as opposed to updating or replacing all devices on a network) and further to provide compatibility between manufacturers and further to allow for efficient routing across a network and further to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.

Regarding claim 19, Edgeworth in view of Shabtay in view of Previdi discloses the apparatus of claim 18, wherein the OAM segment identifier includes an identification of a punt function. (See Edgeworth pg. 15; if incoming packet is control plane traffic such as BGP, SNMP, OSPF (e.g. OAM) then it is punted (e.g. punted out of fast path to RP CPU (e.g. different processing unit) for processing; see also pg. 12;CPU is slow path and significantly slower than switching done in hardware (e.g. fast path); pg. 15 data plane; identifier is bits that allow router to recognize the control traffic and cause punting)
wherein the OAM packet is identified by a destination address.  (See Shabtay col 12, lines 28-29)  The motivation being for security reasons (See Shabtay col. 12, lines 36-40) and further to allow for identification of certain packets for special processing. 
wherein the destination address field includes a segment identifier.   (See Previdi fig. 2;; para. 62, lines 10-12; IPv6 header has a Destination Address with a segment identifier) The motivation to allow for routing of packets in an IP network according to segment identifier which may permit more efficient routing and/or processing of certain packets according to certain parameters.

Allowable Subject Matter
Claims 4-10, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461